DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenblat et al (US PGPUB 2008/0298455) in view of Quan (US PGPUB 2005/0238169) and Wong (US PGPUB 2016/0043769).
Regarding claim 1, Figure 3 of Greenblat discloses clock synthesis circuitry for producing a number of output clock pulses within a period between system heartbeat (SHB) pulses [Abstract], the clock synthesis circuitry comprising:
a ring oscillator to generate a first reference clock signal having a first tick frequency [10]
divide-by-M circuitry that, in response to application of the first reference clock signal, generates a second reference clock signal having a second tick frequency that is the first tick frequency divided by a value M [40]
counter circuitry to count a number of pulses and thereby provide a corresponding counter value [52 Figure 5]
a data interface to receive clock shaping data that is generated based the corresponding counter value and the number of output clock pulses such that the clock shaping data represents a number of pulses of the first reference clock signal per a cycle of the output clock pulses [interface between 40 and 48]
generate the output clock pulses based on the clock shaping data and the first reference clock signal [Figure 3; paragraph 21; paragraphs 23-25]
Greenblat does not explicitly disclose
counter circuitry to count a number of pulses of the second reference clock signal that occur within the period between SHB pulses and thereby provide a corresponding counter value
clock shaping circuitry to generate the output clock pulses
Figure 6 of Quan discloses counter circuitry to count a number of pulses of the second reference clock signal that occur within the period between SHB pulses and thereby provide a corresponding counter value [124].
Wong discloses clock shaping circuitry to generate the output clock pulses [claim 1].

Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included clock shaping circuitry as taught by Wong in the circuit of the combination of Greenblat and Quan, as applied above, for the purpose of decentralizing the process of generating desired clock pulses to improve the robustness of the circuit, since it would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenblat et al (US PGPUB 2008/0298455) in view of Quan (US PGPUB 2005/0238169) and Wong (US PGPUB 2016/0043769) as applied to claim 1 above, and further in view of Jung (US PGPUB 2009/0051397).
Regarding claim 3, the combination of Greenblat, Quan, and Wong, as applied to claim 1, does not explicitly disclose in which the clock shaping circuitry comprises a spread spectrum controller to vary a pulse width of one or more pulses of the output clock pulses.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a spread spectrum controller to vary a pulse width of one or more pulses of the output clock pulses as taught by Jung in the circuit of the combination of Greenblat, Quan, and Wong, as applied to claim 1,for the purpose of dynamically customizing the clock signals based on the load requirement to increase the efficiency of the circuit, since it would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenblat et al (US PGPUB 2008/0298455) in view of Quan (US PGPUB 2005/0238169) and Wong (US PGPUB 2016/0043769) as applied to claim 1 above, and further in view of Chung et al (US PGPUB 2006/0077290).
Regarding claim 5, the combination of Greenblat, Quan, and Wong, as applied to claim 1, does not explicitly disclose the SHB pulses are vertical frame update pulses of display driver circuitry.
Chung discloses the SHB pulses are vertical frame update pulses of display driver circuitry [paragraphs 44-46; paragraph 59; paragraph 60; claims 1-3].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the SHB pulses are vertical .

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenblat et al (US PGPUB 2008/0298455) in view of Quan (US PGPUB 2005/0238169) and Wong (US PGPUB 2016/0043769) as applied to claim 1 above, and further in view of Tomohara (US PGPUB 2005/0190127).
Regarding claim 6, the combination of Greenblat, Quan, and Wong, as applied to claim 1, does not explicitly disclose the output clock pulses are grayscale clock (GCLK) pulses of display driver circuitry.
Figure 1 of Tomohara discloses the output clock pulses are grayscale clock (GCLK) pulses of display driver circuitry [54; paragraph 126; claim 2].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the output clock pulses are grayscale clock (GCLK) pulses of display driver circuitry as taught by Tomohara in the circuit of the combination of Greenblat, Quan, and Wong, as applied to claim 1, for the purpose of providing a higher resolution to improve the clarity and quality of the display, since it would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenblat et al (US PGPUB 2008/0298455) in view of Quan (US PGPUB 2005/0238169) and Wong (US PGPUB 2016/0043769) as applied to claim 1 above, and further in view of Welty et al (US Patent 4648103).
Regarding claim 9, the combination of Greenblat, Quan, and Wong, as applied to claim 1, does not explicitly disclose the divide-by-M circuitry includes a chain of D flip-flop logic elements.
Welty discloses the divide-by-M circuitry includes a chain of D flip-flop logic elements [claims 1 and 2].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a chain of D flip-flops as taught by Welty in the circuit of the combination of Greenblat, Quan, and Wong, as applied to claim 1, for the purpose of implementing the divide-by-M circuitry, since it would have been a matter of simple substitution of one known element for another to obtain predictable results.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenblat et al (US PGPUB 2008/0298455) in view of Quan (US PGPUB 2005/0238169) and Wong (US PGPUB 2016/0043769) as applied to claim 1 above, and further in view of Lee (US Patent 6707332).
Regarding claim 11, the combination of Greenblat, Quan, and Wong, as applied to claim 1, does not explicitly disclose a register to store the clock shaping data.
Lee discloses a register to store the data [claim 6].
.

Allowable Subject Matter
Claims 2, 4, 7, 8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12-18 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581.  The examiner can normally be reached on Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842